MEMORANDUM **
Alejandro Acosta-Leon appeals from the 46 month sentence imposed following his guilty to plea to illegal re-entry after deportation in violation of 8 U.S.C. § 1326, enhanced by 8 U.S.C. § 1326(b)(2). We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
We disagree that because Acosta-Leon pleaded guilty in the early stages of the proceeding against him, the failure to afford him the same benefit afforded to those defendants who agree to the Government’s standard written fast-track plea agreement was an unwarranted disparity and an equal protection violation. See United States v. Gonzalez-Zotelo, 556 F.3d 736, 740-41 (9th Cir.2009) (sentencing disparity); United States v. Marcial-Santiago, 447 F.3d 715, 719 (9th Cir.2006) (equal protection).
The district court did not abuse its discretion because it did not commit any significant procedural error and the sentence was reasonable. See Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 597, 169 L.Ed.2d 445 (2007).
*546Acosta-Leon’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.